Name: Commission Regulation (EEC) No 3485/90 of 30 November 1990 fixing for the 1990/91 marketing year the Community offer price for clementines applicable with regard to Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/82 Official Journal of the European Communities 1 . 12. 90 COMMISSION REGULATION (EEC) No 3485/90 of 30 November 1990 fixing for the 1990/91 marketing year the Community offer price for Clementines applicable with regard to Spain markets located in the production areas where prices are lowest for products or varieties representing a conside ­ rable proportion of production marketed throughout the year or during a part of the latter and which meet Quality Class I requirements and conditions laid down as regards packaging ; whereas the average price for each representa ­ tive market must be established after disregarding prices which may be considered excessively high or excessively low compared with the normal fluctuations recorded on the market ; whereas, moreover, if the average price for a Member State shows excessive variations with respect of normal price fluctuations, it shall not be taken into account ; Whereas Commission Regulation (EEC) No 784/90 of 28 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) established the list of prices and amounts to which the coefficient 1,001712 is applied in the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marke ­ ting year must take account of the resulting reduction ; whereas this reducing coefficient shall apply to the prices referred to above ; Whereas the application of the abovementioned criteria results in a Community offer price being fixed for Clementines for the period 1 December 1990 to 28 February 1991 at the level set out hereinafter ; Whereas the measures provided for in this Regulation are. in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensation mechanism on exports of fruit and vegetables originating in Spain ('), and in particular Article 4 ( 1 ) thereof, Whereas, Commission Regulation (EEC) No 381 5/89 (2), lays down detailed rules for the application of the compensation mechanism to imports of fruit and vegeta ­ bles from spain, Whereas, pursuant to Article 152 of the Act of Accession, a compensation mechanism is to be introduced on imports into the Community as constituted at 31 December 1985, hereinafter referred to as the 'Commu ­ nity of Ten', from 1 January 1990, of fruit and vegetables from Spain for which a reference price is fixed with regard to third countries ; whereas, the Community offer price for Clementines coming from Spain should be fixed only during the period where the reference price is fixed with regard to third countries, this means from 1 December up to and including 28 February of the follo ­ wing year ; Whereas, in accordance with Article 152 (2) (a) of the Act of Accession, a Community offer price is to be calculated annually on the basis of the arithmetic mean of the producer prices in each Member State of the Community of Ten, plus transport and packaging costs incurred by the products from the production regions to the representa ­ tive consumption centres of the Community and bearing in mind developments in the cost of production in the fruit and vegetable sector ; whereas the abovementioned producer prices correspond to the average prices recorded during the three years preceding the date of fixing of the Community offer price ; whereas, however, the annual Community offer price cannot exceed the reference price applied for third countries ; Whereas, in accordance with Article 1 of Regulation (EEC) No 3709/89 , the producer prices to be used for the determination of the community offer price are to be those of a domestic product defined by its commercial characteristics recorded on the representative market or HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year, the Community offer price for Clementines (CN code 0805 20 10), expressed in ecus per 100 kilograms net of packed products of class I, of all sizes, shall be as follows : from 1 December to 28 February 1991 : ECU 51,40 . Article 2 This Regulation shall enter into force on 1 December 1990 . (') OJ No L 363, 13 . 12. 1989, p . 3 . (2 OJ No L 371 , 20. 12. 1989, p. 28 . (3) OJ No L 83, 30 . 3 . 1990, p. 102. 1 . 12. 90 Official Journal of the European Communities No L 336/83 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission